                         IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 Statesville DIVISION
                       CIVIL ACTION NO. 5:19-cv-00041-KDB-DCK
 Daniel Danford                                   )
 Harry Houtman,
                                                  )
                  Plaintiff,                      )
                                                  )
     v.                                           )                    ORDER
                                                  )
 Lowe's Home Centers, LLC                         )
 Lowe's Companies Inc,
                                                  )
                  Defendant.                      )
                                                  )

          THIS MATTER is before the Court on Defendants’ Partial Motion to Dismiss Plaintiffs’

First Amended Collected and Class Action Complaint (“Motion”) (Doc. No. 27), the associated

memorandum in support (Doc. No. 28), and the Magistrate Judge’s Memorandum and

Recommendation (“M&R”) (Doc. No. 42), recommending that the Motion be denied as moot. The

parties have not filed an objection to the M&R, and the time for doing so has expired. Fed. R. Civ.

P. 72(b)(2).

                                     I.     BACKGROUND

          No party has objected to the Magistrate Judge’s statement of the factual and procedural

background of this case. Therefore, the Court adopts the facts as set forth in the M&R. See

Thomas v. Arn, 474 U.S. 140, 149–50 (1985) (explaining the Court is not required to review,

under a de novo or any other standard, the factual or legal conclusions of the magistrate judge to

which no objections have been raised).
                               II.     STANDARD OF REVIEW

       A district court may designate a magistrate judge to “submit to a judge of the court

proposed findings of fact and recommendations for the disposition” of dispositive pretrial

matters, including motions to dismiss. 28 U.S.C. § 636(b)(1). Any party may object to the

magistrate judge's proposed findings and recommendations, and the court “shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1). However, “in the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation” and

need not give any explanation for adopting the M&R. Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983).

Also, the Court does not perform a de novo review where a party makes only “general and

conclusory objections that do not direct the court to a specific error in the magistrate's proposed

findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). After

reviewing the record, the court may accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge or recommit the matter with instructions. 28

U.S.C. § 636(b)(1).

                                      III.    DISCUSSION

       Having carefully reviewed the Magistrate Judge's M&R, the relevant portions of the

record and applicable legal authority, this Court is satisfied that there is no clear error as to the

M&R, to which no objection was made. Diamond, 416 F.3d at 315. Accordingly, this Court

finds that it should adopt the findings and recommendations set forth in the M&R as its own
solely for the purpose of deciding this Motion and that Defendants Motion should be denied as

moot.

                                  IV.    CONCLUSION

        IT IS, THEREFORE, ORDERED that:

        1. The Magistrate Judge’s M&R, (Doc. No. 42), is ADOPTED; and

        2. Defendants’ Motion, (Doc. No. 27), is DENIED AS MOOT.



                                     Signed: September 27, 2019
